Citation Nr: 1041818	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1311(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served 
on active duty from August 1942 to November 1945.  He was a 
prisoner of war (POW) from May 1944 to April 1945 and died in 
June 2005, at age 83.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision and an October 
2005 decisional letter by the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in June 2009 when it was remanded for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  An October 1999 rating decision granted an increased rating 
for posttraumatic stress disorder (PTSD) (formerly rated as 
psychoneurosis) and granted TDIU.  The Veteran did not appeal 
this decision (to include the effective date assigned) and it 
became final one year later.  

2.  The Veteran died in June 2005 at age 83.  The valid death 
certificate listed Alzheimer's dementia as the immediate cause of 
death, no other causes were listed as causing or contributing to 
death.  

3.  A subsequent death certificate listing "psycho-neurosis" as 
contributing to death is deemed to be not valid.

4.  At the time of the Veteran's death in 2005, his only service-
connected disability was PTSD rated 70 percent; he was also in 
receipt of TDIU benefits, both effective from October 1997.  

5.  In July 2005, the appellant filed a claim for DIC benefits 
and claimed that the cause of the Veteran's death was due to 
service.  DIC was granted in August 2005.

6.  In August 2005, the appellant filed a claim for enhanced DIC 
benefits.

7.  The cause of the Veteran's death - Alzheimer's dementia - is 
not shown to have been incurred in or aggravated by service or 
caused by a service-connected disability; service-connected PTSD 
did not cause or contribute to cause his death.  

8.  At the time of the Veteran's death, he had been in receipt of 
TDIU for a period of less than eight years.

9.  The Veteran did not challenge the effective date for a grant 
of TDIU, he did not have a claim challenging the effective date 
for a grant of TDIU pending at his death, and the appellant did 
not assert a theory of entitlement based on an earlier effective 
date for a grant of TDIU until July 2006.  

10.  It is not shown that the correct facts were not before VA or 
that statutory or regulatory provision extant at that time were 
incorrectly applied in the October 1999 rating decision that 
granted an increased rating for PTSD and granted TDIU with an 
effective date of October 1997.  




CONCLUSIONS OF LAW

1.  A service-connected disability (PTSD) did not cause, or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death (Alzheimer's dementia) was 
not incurred in or aggravated by active service, and is not 
related to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2010).

3.  The criteria for entitlement to enhanced DIC benefits have 
not been met.  38 U.S.C.A. § 1311 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.5, 3.102, 3.351 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.  

Historically, the Veteran was granted service connection for what 
was then-diagnosed as psychoneurosis in May 1949.  Over the 
years, the rating was increased to 30 percent (in 1973), 50 
percent (in 1984), and finally to 70 percent (in October 1999 and 
made effective to October 1997).  The October 1999 rating 
decision recharacterized the psychiatric disability as PTSD, 
apparently based on updated psychiatric nomenclature.  The 
October 1999 decision also granted a TDIU, effective to October 
1997.  He did not appeal either the rating or the effective date.

In January 2000, the Veteran was found to be incompetent due to 
dementia and a fiduciary was appointed.  The next activity with 
VA was in early 2005 when he filed a claim for aid and attendance 
due to dementia.  The claim was denied on the basis that dementia 
was not service-connected.  In June 2005, he died at age 83.  

At this juncture, one critical piece of evidence, the death 
certificate, requires particular discussion.  In August 2005, the 
appellant submitted a death certificate at the same time that she 
filed a claim for DIC.  On the Certificate of Death, under 
question 41 regarding "Cause of Death," Alzheimer's dementia 
was handwritten on line "a."  There were no other disorders 
identified as either causing or contributing to the Veteran's 
death.  In other words, lines "b," "c," and "d" were blank.  

In September 2009, while the claim was still on appeal and 
subsequent to a Board remand, the appellant submitted a second 
death certificate.  The second death certificate was identical to 
the first except that "psycho-neuroses" was handwritten on line 
"c."  In correspondence associated with the second death 
certificate, she stressed that she was entitled to enhanced DIC 
because "his service connected PTSD [was] noted as a 
contributing cause of his death."  

After a careful review of both documents, the Board finds that 
the second death certificate is an altered version of the initial 
death certificate and is not valid.  

First, looking at the document itself, the background of the 
second death certificate has lines and lines of the word 
"VOID."  This suggests to the Board that the document was 
copied and the act of copying itself (perhaps to prevent fraud) 
resulted in the word "VOID" appearing in the background.  
Moreover, the words "Void if Altered or Erased" appear along 
the margin of the second death certificate and not the first, 
again suggesting that something in the copying process itself 
resulted in those words to appear.

Next, the appearance of the word "psycho-neurosis" on line "c" 
is an obvious addition to the document as it is written with a 
different (darker) pen.  Further, while an attempt was made to 
mimic the writing of Alzheimer's Dementia on line "a," even a 
layman's eye can observe that the letters N, E, S, and H are 
different.  The only conclusion can be that they were written by 
different hands.

Further, it is not reasonable that a physician would fill out the 
cause of death as Alzheimer's dementia on line "a," then leave 
line "b" blank, only to add another cause of death on line 
"c."  Although the Board has reviewed thousands of death 
certificates, never has the Board observed such a presentation.  
This suggests that the addition of "psycho-neurosis" on line 
"c," while skipping line "b," was not written by a physician.  

Similarly, the use of the term psycho-neurosis was essentially 
written out of psychiatric nomenclature in the 1980s.  Therefore, 
it is not consistent with terminology that one would expect a 
physician to use.  A reasonable explanation of this discrepancy 
is that the addition of psycho-neurosis was not written by a 
physician or other health care professional.

Next, the submission of the second death certificate came only 
after the claim for cause of death had been denied on the basis 
that a service-connected disability did not cause death.  The 
timing of the submission of a different (altered) death 
certificate, which goes directly to the reason that the claim was 
denied, is, at the very least, suspicious.

Finally, when the claim was remanded by the Board for a medical 
opinion, the physician reviewing the claims file observed, 
without being specifically asked by the Board, that psycho-
neurosis reported in the second death certificate "was added 
after the MD signature."  The reviewer later observed that 
"even if the second death certificate were taken into 
consideration, 'Psycho Neurosis' does not define a cause of 
death."

For these reasons, the Board has given no probative weight to the 
second death certificate which lists psycho-neurosis as a cause 
of death.  Therefore, the Board concludes that the valid death 
certificate reflects only Alzheimer's dementia as the cause of 
the Veteran's death without any of disorder listed as causing or 
contributing to death.

With that framework in mind, the Board will now address the 
merits of the appellant's claims, which include a claim for cause 
of death and a claim for enhanced DIC benefits.

Service Connection for the Cause of the Veteran's Death

In order to establish entitlement to service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 
(2010).  

A service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2010).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the production 
of death."  38 C.F.R. § 3.312(c) (2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2010).  However, continuity of symptoms is required 
when a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

For a former POW who was interned or detained for not less than 
30 days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); pellagra; 
any other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is no 
record of such disease during service.  See 38 U.S.C.A. § 1112(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(c) (2010).  

First, the Board will address the issue of whether the cause of 
the Veteran's death, Alzheimer's dementia, was incurred in or 
aggravated by service.  There is no indication that Alzheimer's 
dementia was noted during service, nor has the appellant so 
maintained.  

Medical evidence in the 1980s reflects that the Veteran was alert 
and oriented.  No diagnosis of dementia was made nor suggested by 
the record.  The evidence is clear that dementia was first noted 
in the late 1990s.  A September 1999 VA examination diagnosed 
mild dementia and there was no indication that it was related to 
service.  Moreover, the December 2009 physician reviewed the 
claims file and concluded that Alzheimer's disease was not 
related to service.

As Alzheimer's disease (or any symptoms reasonably attributed 
thereto) was not shown in service, not shown for more than five 
decades after service, and has been found to be medically 
unrelated to service, the Board finds that the disorder causing 
the Veteran's death - Alzheimer's disease - was not incurred in 
or aggravated by service.

Next, the Board will consider whether the Veteran's service-
connected disability - PTSD - caused or contributed to cause his 
death.  The appellant alleges that PTSD as a result of his one-
year period of time as a POW of the German government during 
World War II contributed to his subsequent development of 
Alzheimer's dementia.  Specifically, she maintains that his time 
as a POW subjected him to torture, starvation, and a lack of 
medical care and that these conditions severely impacted his 
body, which resulted in his subsequent development of Alzheimer's 
dementia.  

Pursuant to a June 2009 remand, the claims file was reviewed by a 
physician in December 2009 specifically to address this 
assertion.  The physician reviewed the Veteran's claims file and 
opined that "the evidence does not support his death by 
'Alzheimer's Disease' as having a relationship to his military 
service nor to his [service-connected] PTSD."  

In support of his opinion, the physician noted a January 2001 CT 
scan of the brain that found atrophy of the frontal and anterior 
portion of the temporal lobe.  It was further indicated that PTSD 
was not a known risk factor for developing atrophy of the 
temporal lobe - Alzheimer's.  

The physician stressed that at the end of the Veteran's life, his 
body and mind were such that any mental health issues were not 
measurable and not contributing factors.  The physician therefore 
concluded that PTSD was not related to the Veteran's death.  

As the physician indicated that the Veteran's claims file was 
reviewed (as evidenced by his notation of the January 2001 CT 
scan findings), and explained the rationale for the opinion 
given, the opinion is highly probative in this matter.  Because 
the physician is competent to provide the opinion (as a 
physician), and because there is no competent evidence to the 
contrary, the opinion is persuasive.  

The Board does not question that the appellant is sincere in her 
belief that the Veteran's PTSD and his period of time as a POW 
contributed to his Alzheimer's dementia.  However, she is not 
competent to opine as to whether Alzheimer's dementia was related 
to PTSD and his period as a POW in service, as such is too 
complex to be addressed by a layperson/lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Furthermore, the appellant has not demonstrated that she has the 
knowledge or experience to provide a competent expert opinion as 
to the cause of his Alzheimer's dementia.  Hence, her opinions as 
to the nexus between Alzheimer's dementia and PTSD and his period 
as a POW are not competent evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's claim, 
and the reasonable doubt doctrine does not apply.  Hence, the 
appeal for cause of death is denied.  

Entitlement to Enhanced DIC Benefits

As noted above, the Veteran died in June 2005.  He had been in 
receipt of a TDIU since October 1997, a period of slightly less 
than 8 years.  In July 2005, the appellant filed a claim for DIC 
benefits, which was granted in August 2005.  That same month, she 
filed a claim for enhanced DIC benefits (the so-called "DIC 
kicker" benefit).

DIC is paid to a surviving spouse at a rate specified by law.  
38 U.S.C.A. § 1311(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.5 (2010).  Under certain circumstances, the monthly rate 
shall be increased in the case of the death of a veteran who at 
the time of death was in receipt of a totally disabling rating 
for a continuous period of at least 8 years immediately preceding 
death. 38 U.S.C.A. § 1311(a)(2) (West 2002).

During the course of the appeal, the appellant has advanced 
several theories of entitlement.  First, she contents that she 
had been married to the Veteran and took care of him for more 
than 8 years and is entitled to the enhanced benefit outright.  

In the alternative, the appellant challenges the October 1999 
rating decision on two basis.  First, she asserts that the 
October 1999 rating decision should have assigned an effective 
date for TDIU prior to October 1997.  Next, she contends that the 
RO committed CUE in October 1999 when it did not assign an 
effective date prior to October 1997.  

The net effect of the last two theories of entitlement would be 
to establish an effective date for TDIU prior to October 1997, 
thereby making the Veteran entitled to TDIU for 8 years prior to 
his death.

As a matter of law, a veteran's claim does not survive his or her 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  Nonetheless, the appellant 
can bring a claim based on the Veteran's October 1999 rating 
decision to the extent that it affects her entitlement to 
benefits.  The Board will address each theory of entitlement in 
turn.

Entitled to Enhanced Benefit on a Direct Basis

In this case, a TDIU was in effect from October 1997 to the date 
of the Veteran's death in June 2005, which amounts to four months 
short of 8 years immediately preceding his death.  Eight years is 
the minimum duration required for the increased (enhanced) rate 
of DIC payable under 38 U.S.C.A. § 1311(a)(2).  As such, the 
enhanced rate of DIC is not warranted here.  

Next, the record does not show (and it is not alleged nor is 
there any evidence) that the appellant is in need of regular aid 
and attendance or on housebound status.  Therefore, she is not 
entitled to a higher DIC rate based on these conditions. 

CUE in October 1999 Rating Decision

Next, the appellant contends that the RO committed CUE in the 
October 1999 rating decision by failing to grant TDIU prior to 
October 1997.  An unappealed rating decision is final and binding 
based on the evidence of record at the time of such decision in 
the absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109, 7105(c) (West 2002); 38 C.F.R. 
§ 3.105 (2010).  

In order to have a valid claim of CUE either the correct facts, 
as they were known at the time, were not before the adjudicator 
or the legal provisions effective at that time were improperly 
applied; a mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find that VA committed 
error during the adjudication process.  See Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc).  

CUE is the type of error which is "undebatable, so that it can 
be said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was made."  
Id. at 313-14.  Therefore, in order for the appellant's claim to 
succeed, it must be shown that either the facts or law compelled 
a substantially different conclusion.  

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a breach of a duty to assist cannot constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final.  The Federal Circuit, citing Caffrey v. 
Brown, 6 Vet. App. 377 (1994), also noted that a CUE claim is an 
attack on a prior judgment that asserts an incorrect application 
of law or fact, and that an incomplete record, factually correct 
in all other aspects, is not CUE.  Id. at 1346.  

At the time of the October 1999 rating decision (like now), the 
laws and regulations governing TDIU provided that VA would grant 
a total evaluation for compensation purposes based on 
unemployability when the evidence showed a veteran had an 
impairment of mind or body that was sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2000).  

Where the schedular rating was less than total, a total 
disability rating could be assigned when a veteran was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 3.341 (2000).  If there were only one 
such disability, it had to be rated at 60 percent or more, and if 
there two or more disabilities, there had to be at least one 
disability rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to at least 70 percent.  
38 C.F.R. § 4.16(a) (2000).  

For those veterans who failed to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation could nevertheless be assigned when it was found 
that the service-connected disabilities were sufficient to 
produce unemployability; such cases would be referred to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b) (2000).  

The appellant's CUE claim appears to allege that the RO failed to 
secure treatment records from the Lebanon VA Medical Center prior 
to the October 1999 rating decision.  See September 25, 2006 
correspondence from the appellant's representative.  However, her 
argument essentially alleges that VA breached its duty to assist 
the Veteran by not securing VA treatment records.  As noted 
above, a breach of the duty to assist cannot constitute CUE.  
Cook, 318 F.3d at 1345-47.  

The Board notes that treatment records from the Lebanon VA 
Medical Center (requested by the RO to be all treatment records 
prior to October 1997, including psychiatric records) were 
secured in December 2009.  After review of the treatment records 
(constructively of record in the October 1999 rating decision), 
the first psychiatric report was in April 1998, approximately 
five months after the effective date for the award of an 
increased rating for the Veteran's service-connected PTSD and the 
award of TDIU, and it noted that he retired in 1984 and that he 
"lives with his wife with no serious problems."  

Such evidence does not reflect criteria warranting a 70 percent 
rating for the Veteran's PTSD or criteria warranting TDIU.  
Moreover, such evidence shows that the record, although 
incomplete at the time of the October 1999 rating decision, was 
factually correct in all other aspects; hence, there was no CUE.  
See Cook, 318 F.3d at 1346.  

The increase in the rating to 70 percent for the Veteran's PTSD, 
and the basis for the grant of TDIU, was based on findings on 
September 1999 VA examination.  Under the governing regulations 
at the time, the Veteran was not entitled to an earlier effective 
date for the increased rating or the grant of TDIU.  See 
38 C.F.R. § 3.400(o) (2000).  

Accordingly, the Board finds that the October 1999 rating 
decision was consistent with, and supported by, the evidence of 
record; was in accordance with governing law and regulations; and 
did not involve CUE.  Consequently, revision of that decision (so 
as to establish an earlier effective date for the award of TDIU 
(granted on the basis of the increased 70 percent rating for 
PTSD)) is not warranted. 

Earlier Effective Date for Grant of TDIU

Finally, the appellant alleges that the Veteran is entitled to an 
effective date earlier than October 1997 for TDIU.  See July 2006 
Substantive Appeal (for entitlement to service connection for the 
cause of the Veteran's death and for entitlement to enhanced DIC 
benefits).  

As noted above, in October 1999, the RO granted TDIU and assigned 
an effective October 1997.  The Veteran was properly advised of 
the decision (to include the effective date) and of his appellate 
rights by November 1999 letter.  He did not appeal this decision 
and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2010).  

Generally, the effective date of an award based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase (to include TDIU), shall be fixed in accordance with the 
facts found, but shall be no earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase (to 
include TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2010).  If a rating decision is not timely appealed, it becomes 
final based on the evidence of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2010).  

In correspondence received in July 2006, more than six years 
after the effective date had been established, the appellant 
expressed disagreement with the assigned effective date of the 
grant of the Veteran's unemployability claim.  Where a rating 
decision that established an effective date becomes final, an 
earlier effective date can only be established upon a successful 
petition for revision of that decision based on CUE (discussed 
above).  Governing law does not permit a "freestanding" earlier 
effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  

The appellant's disagreement with the effective date assigned by 
the October 1999 rating decision was filed well beyond the one-
year deadline for filing a notice of disagreement with that 
decision.  The Court made it clear in Rudd that under the 
circumstances dismissal is required due to the lack of a proper 
claim.  See Rudd, 20 Vet. App. at 300.  Accordingly, the 
"freestanding" earlier effective date claim must be dismissed.  

In sum, the Board finds that the appellant is receiving the 
maximum DIC benefit allowed by statute.  See 38 U.S.C.A. § 1311 
(West 2002 & Supp. 2010).  She does not meet any of the 
requirements which would allow for an increase in her benefits.  
There is no basis in the law for granting her claim to direct a 
higher rate of payment.  

The appellant is not entitled to a higher rate/additional DIC 
benefits, and as a matter of law her claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The doctrine of 
reasonable doubt is not for application here as this issue is 
resolved as a question of law with no dispute or controversy 
regarding the factual record.  38 U.S.C.A. § 5107(b) (West 2002).  

Finally, as provided by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  For the reasons to 
be discussed below, the Board finds that VA has satisfied its 
duties to the appellant under the VCAA.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service 
connection claim: (1) veteran status;(2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective dates 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has made all reasonable efforts to assist the appellant in the 
development of her claims, has notified her of the information 
and evidence necessary to substantiate her claims, and has fully 
disclosed VA's duties to assist her.  Specifically, in an August 
2009 letter, she was notified of the information and evidence 
needed to substantiate her claims on appeal.  Additionally, the 
letter provided her with the general criteria for the assignment 
of an effective date and disability rating criteria.  Id.  

The Board notes that, in the present case, while the appellant 
did not receive complete notice prior to the initial rating 
decision on appeal, a June 2010 supplemental statement of the 
case readjudicated the matter after the appellant and her 
representative responded and further development was completed.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

In the context of the appellant's claim for service connection 
for the cause of the Veteran's death, notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death in the August 2009 notice letter.  The Board 
observes that this notice letter specifically identified the 
disability, PTSD, for which he had been granted service 
connection.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims file.  The RO has obtained STRs, as well as VA and non-VA 
medical records.  

The appellant was also afforded a VA medical opinion in December 
2009.  The Board notes that the VA opinion report contains 
sufficiently specific clinical findings and informed discussion 
of the issue on appeal and is adequate for purposes of this 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Pursuant to the Board's June 2009 remand order, the RO secured VA 
treatment records from the Brooksville, Texas Clinic.  VA 
treatment records from the Lebanon, Pennsylvania VA Medical 
Center prior to October 1997 were also secured on remand.  The 
Board is not aware, and the appellant has not suggested the 
existence of, any additional pertinent and available evidence not 
yet received.  

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by any failure of VA in its duties to notify 
and assist her, and that any such violations could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Regarding the appellant's claim for additional DIC benefits, the 
VCAA does not apply.  As explained above, this claim must be 
denied as a matter of law because undisputed facts, when applied 
to the controlling law and regulations, render the appellant 
ineligible for the claimed benefits.  The Court has held that 
when the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  

The Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the questions are 
limited to statutory interpretation.  Dela Cruz v. Principi, 15 
Vet. Ap. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the provisions regarding notice and 
assistance is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  

Regarding the claim for an earlier effective date, the critical 
facts are not in dispute.  The appellant does not contest that 
the Veteran did not timely appeal the October 1999 rating 
decision that initially assigned the effective date for the grant 
of TDIU (on the basis of the grant of an increased 70 percent 
rating for PTSD).  The matter before the Board then is the 
propriety of her "freestanding" claim for an earlier effective 
date of award.  

This is a matter of legal interpretation, and the Court has held 
that the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz, 15 Vet. App. at 149.  Because no reasonable possibility 
exists that further notice or assistance would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch, 15 Vet. 
App. at 368.

Regarding the claim of CUE, the Court has held that the VCAA does 
not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Hence, a lengthy discussion of the impact of the VCAA in 
this matter is not necessary.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to enhanced DIC benefits is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


